Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 23,
2020.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-19-00889-CV


                       JAMES CHARNQUIST, Appellant

                                        V.

   NEW STREAM REAL ESTATE, LLC, F/K/A CHARTER OAK REAL
                ESTATE FUND, LLC, Appellee

                     On Appeal from the 190th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2009-81721


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed October 25, 2019. On April 10,
2020, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Christopher, Wise and Zimmerer.